J-A21010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    EDWARD GROSS                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    RUTH R. GROSS                              :   No. 722 EDA 2021


                 Appeal from the Order Entered March 12, 2021,
              in the Court of Common Pleas of Philadelphia County,
                    Domestic Relations at No(s): OC1900271.


BEFORE:      KUNSELMAN, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                         FILED DECEMBER 27, 2021

        Edward Gross (Father) appeals the order of the Philadelphia County

Court of Common Pleas granting Ruth R. Gross (Mother) primary physical

custody of their three-year-old son, E.G. (Child). Father argues, inter alia,

that the custody award is unreasonable in light of the trial court’s deficient

findings of fact, pursuant to the Child Custody Act.        See 23 Pa.C.S.A. §

5328(a). After careful review, we agree and remand with instructions.

        The relevant background may be abbreviated as follows: The parties

married in July 2016, the Child was born in 2018, and the parties separated

in January 2019. Thereafter, the parties filed respective custody complaints.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A21010-21



Custody litigation spanned approximately 18 months, resulting in two interim

orders, before the custody hearing began in August 2020.1

        Those interim orders awarded primary physical custody to Mother, and

partial physical custody to Father.            Each party originally requested sole

physical custody, but Father eventually changed his request to shared

custody. During the pendency of the litigation, Father began employment as

a high school teacher.       Mother worked from the home as a private tutor.

Mother lives with the Maternal Grandparents in a two-bedroom apartment in

the Center City area of Philadelphia. Father lives approximately 30-45 minutes

away in Villanova, where he resides with his fiancée and her two daughters

(ages 5 and 7).

        Litigation culminated with a final custody hearing, held remotely, over

the course of several dates: August 27, 2020; October 29, 2020; February 9-

10, 2021; and February 17, 2021. On March 12, 2021, the trial court issued

its custody award and delineated its Section 5328(a) findings. By and large,

the court determined that the custody factors favored neither parent.

Nevertheless, the court awarded Mother primary physical during the months

Father’s school was in session; Father’s partial physical custody was limited

to the 2nd, 3rd, and 4th weekend of each month (Friday afternoon to Monday

morning).      Father also received the 5th weekend of the month, when

applicable, as well as those federal holidays where his school was not in
____________________________________________


1   The Covid-19 pandemic contributed to the protracted litigation.


                                           -2-
J-A21010-21



session. During the summer months, however, the court ordered physical

custody to be shared, on a week-off-week-on basis.

      Father timely-filed this appeal. He presents the following issues for our

review:

            1. Whether the trial court erred/abused its discretion in
               granting Mother primary physical custody and Father
               limited partial physical custody of the Child during the
               non-summer months, rather than granting the parties
               the same shared equal physical custody schedule of
               alternating weeks for the non-summer months that it
               provided for the summer months, or some variation
               thereof?

            2. Whether the trial court erred/abused its discretion
               when it provided for a partial physical custody
               schedule for Father during the non-summer months
               which created a 10-11 day period of time each month
               during which the Child will not be in Father’s physical
               care?

            3. Whether the trial court erred/abused its discretion in
               further reducing Father’s already limited partial
               physical custody time with the Child during the non-
               summer months by taking away Father’s Sunday
               overnight once the child enters kindergarten?

Father’s Brief at 13 (capitalization adjusted)

      We begin our analysis by observing our well-settled scope and standard

of review for custody matters:


          In reviewing a custody order, our scope is of the broadest
          type and our standard is abuse of discretion. We must
          accept findings of the trial court that are supported by
          competent evidence of record, as our role does not include
          making independent factual determinations. In addition,
          with regard to issues of credibility and weight of the
          evidence, we must defer to the presiding trial judge who

                                      -3-
J-A21010-21


         viewed and assessed the witnesses first-hand. However, we
         are not bound by the trial court's deductions or inferences
         from its factual findings. Ultimately, the test is whether the
         trial court's conclusions are unreasonable as shown by the
         evidence of record. We may reject the conclusions of the
         trial court only if they involve an error of law, or are
         unreasonable in light of the sustainable findings of the trial
         court.

S.T. v. R.W., 192 A.3d 1155, 1160 (Pa. Super. 2018) (citation omitted).

      The crux of Father’s first appellate issue is whether the record supports

the trial court’s physical custody scheme during the school year, given the

trial court’s failure to explain its reasoning. The Child Custody Act provides:

“In ordering any form of custody, the court shall determine the best interests

of the child by considering all relevant factors, giving weighted consideration

to those factors which affect the safety of the child[.]” 23 Pa.C.S.A. §

5328(a)(1)-(16). Apart from those factors affecting safety, the trial court is

generally free to weight the factors as it sees fit. “The parties cannot dictate

the amount of weight the trial court places on evidence.” A.V. v. S.T., 87

A.3d 818, 820 (Pa. Super. 2014) (citation omitted).

      After conducting an analysis of the sixteen custody factors, the trial

court “shall delineate its reasons for its decision on the record in open court

or in a written opinion or order.” 23 Pa.C.S.A. § 5323(d). We have elaborated:

         In expressing the reasons for its decision, “there is no
         required amount of detail for the trial court’s explanation;
         all that is required is that the enumerated factors are
         considered and that the custody decision is based on those
         considerations.” M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa.
         Super. 2013) appeal denied, 68 A.3d 909 (Pa. 2013). A
         court’s explanation of reasons for its decision, which


                                     -4-
J-A21010-21


          adequately addresses the relevant factors, complies with
          Section 5323(d). Id.

D.Q. v. K.K., 241 A.3d 1112, 1118 (Pa. Super. 2020) (quoting A.V. v. S.T.,

87 A.3d 818, 822-23 (Pa. Super. 2014)).             “Appellate interference is

unwarranted if the trial court’s consideration of the best interest of the child

was careful and thorough, and we are unable to find any abuse of discretion.”

A.V., 87 A.3d at 820.

      Mother opposes Father’s appeal by relying on the above principles. She

characterizes Father’s arguments as an effort to dictate the amount of weight

that the court should have attached to the evidence in order to analyze the

Section 5328(a) factors. See Mother’s Brief at 13; see also A.V., supra.

Mother concludes we must deny Father’s appeal, because the trial court has

broad discretion to fashion custody orders. See id at 13-14 (citing M.J.M.,

supra).

      Father maintains he is not attempting to re-weigh the evidence, so much

as he is trying to discern how the trial court arrived at its determination –

specifically, why the court found that a primary/partial arrangement was in

the Child’s best interests during the school year, but not during the summer.

See Father’s Brief at 24. Father suggests that the trial court penalized him

for his work schedule, but he concludes that the trial court erred by failing “to

set forth its reasoning as to how its consideration/analysis of the Section

5328(a) factors determined the custody order that it fashioned[.]” Id.

According to Father, this error led to another.     He reasons that without a



                                      -5-
J-A21010-21



proper explanation from the trial court, the record does not support the trial

court’s custody award. Id. at 21.

      After review, we agree with Father’s argument that the trial court failed

to properly delineate its reasoning under Section 5323(d).         Soon after the

current iteration of the Child Custody Act was enacted in 2011, this Court was

tasked with interpreting Section 5323(d) (“Reasons for award”). We held that

the trial court must delineate its reasons for its custody award prior to the

deadline by which a litigant must file notice of the appeal. See C.B. v. J.B.,

65 A.3d 946, 954 (Pa. Super. 2013). We reasoned that if the litigant was

forced to take an appeal without the benefit of the trial court’s rationale, then

the litigant would be in an untenable position of having “to guess as to which

information the trial court found pertinent, and how the evidence informed the

court’s analysis of the Act’s sixteen custody factors.” C.B. 65 A.3d at 955.

“[I]f the party guesses wrong, and omits discussion of an issue or fact that

the trial court later states that it found to be pertinent, that issue may be

waived.” Id. Alternatively, the party could list “all possible issues that might

arise from the trial court’s ultimate explanation of the bases for its ruling,” but

then the appeal “could subject the party to waiver for over-inclusiveness or

vagueness.” Id.

      Although C.B. concerned the timing of the trial court’s delineation of its

findings – not the level of detail – we conclude a similar problem has occurred

here, resulting in the same prejudice towards Father. Given the trial court’s

vague explanation for its custody scheme, Father was left to guess why the

                                       -6-
J-A21010-21



court decided that a primary/partial custody award would be in Child’s best

interests during the non-summer months.

       Indeed, Father did guess.         He presumed that the trial court granted

primary physical custody to Mother, because he works outside the home while

Mother does not. See Father’s Brief at 21. Father concludes that such a basis

would be grounds for a reversal under Johnson v. Lewis, 870 A.2d 368, 374

(Pa. Super. 2005) (holding that a parent’s “work schedule may not deprive

that parent of custody if suitable arrangements are made for the child’s care

in his absence.”).2 However, the trial court suggested in its Pa.R.A.P. 1925(a)

opinion that Father’s work schedule was not the reason for its award:

“Contrary to Father’s contention, the court did not penalize him for ‘having to

work,’ but rather took into account Father’s work schedule as a public school

teacher in awarding him physical custody of [the Child] on all federal Monday

holidays every year.” See Trial Court Opinion (T.C.O.), 5/10/21, at 6.

       If his work schedule was not the motivating reason why custody should

be primary/partial during the non-summer months, Father could not otherwise

ascertain the basis for the court’s custody award from its Findings of Fact.

Neither could we. As mentioned above, the law does not require a certain

amount of detail for a court’s explanation to be sufficient, only that the court’s

decision is based on the enumerated custody factors. See D.Q., supra.

Appellate    interference     is   unwarranted   so   long   as   the   trial   court’s
____________________________________________


2 Although this case predates the current iteration of the Child Custody Act,
it retains persuasive value.

                                           -7-
J-A21010-21



considerations were careful and thorough. See A.V., 87 A.3d at 820.

However, we will find error “where the trial court listed the Section 5328(a)

factors but failed to apply them.” See C.A.J. v. D.S.M., 136 A.3d 504, 510

(Pa. Super. 2016) (citations omitted).

      In our view, however, the trial court failed to provide sufficient

explanation why a primary/partial award during the non-summer months was

in the Child’s best interests. The court’s complete Section 5328(a) analysis is

as follows:

         The court determined the best interests of Child upon
         consideration of all relevant factors, as mandated
         pursuant to 23 Pa.C.S.A. § 5328(a), as follows:

         Factor (1) Which party is more likely to encourage
         and permit frequent and continuing contact between
         the child and another party.

         Father is more likely to encourage and permit frequent and
         continuing contact between Child and Mother.

         As an example of Father being likely to encourage and
         permit frequent and continuing contact between Child and
         Mother, Father’s proposed custody arrangement is for
         shared equal physical custody, with Mother having Child
         every Wednesday…through Friday…and every other
         weekend[.] Father proposed that Mother have Facetime
         video chat with Child every day that Father has custody.

         In contrast, Mother’s proposed custody arrangement is for
         Father having partial physical custody every Saturday, 9:30
         a.m. to 4:00 p.m., with one hour being supervised by a
         social worker for at least six months. In addition, Mother
         proposed that Father have only one Facetime video chat
         with Child per week.

         Factor (2) The present and past abuse committed by
         a party or member of the party's household, whether
         there is a continued risk of harm to the child or an

                                     -8-
J-A21010-21


       abused party and which party can better provide
       adequate physical safeguards and supervision of the
       child.

       Mother testified to instances of Father’s behavior which she
       characterized as abuse. Mother testified to Father having
       thrown water in her face and having pushed her on a bed
       while Child was in her arms prior to the parties’ separation.
       Father testified that Child was not in Mother’s arms and that
       she inadvertently landed on the bed when they each
       reached for Child at the same time.

       Post separation, Mother and her parents testified that Father
       routinely addresses Mother and Maternal Grandmother in a
       curt, bullying, menacing manner during custody exchanges.
       Mother testified that Father verbally disparages her during
       the Facetime calls with Child. Mother testified that Father
       sends abusive test messages and that he engages in
       gaslighting.

       The evidence is insufficient to establish that Mother is an
       abused party.

       There is no credible evidence that Father has abused Child
       or that any of Father’s above-described actions pose a
       continued risk of harm to Child. Each party is equally able
       to provide adequate physical safeguards and supervision of
       the Child.

       Factor (2.1) The information set forth in section
       5329.1(a) (relating to consideration of child abuse
       and involvement with protective services).

       [Not applicable]

       Factor (3) The parental duties performed by each
       party on behalf of the child.

       Each party performs parental duties when Child is in the
       custody of that party

       Factor (4) The need for stability and continuity in the
       child's education, family life and community life.

       As a three-year-old, Child is entirely dependent upon his
       parents to provide stability and continuity in his family life.
       His education and community life necessarily revolve around

                                    -9-
J-A21010-21


       his family. It is in Child’s best interest for the parties to
       nurture his family life by continuing to make possible his
       close relationship with all of his grandparents. Mother
       testified that she wants Child to have a relationship with
       parental grandmother.

       Factor (5) The availability of extended family.

       Mother and Child currently reside with Mother’s parents in
       their two bedroom City Center Philadelphia home. Father’s
       parents live in Bala Cynwyd, Pennsylvania, within close
       proximity to both Mother and Father. The extended family
       includes Mother’s sister, Father’s three sisters, and Child’s
       cousins.

       Both Maternal Grandmother and Paternal Grandmother
       provided care for Child while the parties resided together.
       For a period of time post-separation, Paternal Grandmother
       continued to provide care until Mother terminated her
       employment as a teacher and the arrangement with
       Paternal Grandmother changed. Maternal Grandparents live
       with Child and are available to him on a daily basis. Paternal
       Grandparents remain available to develop their familial
       relationship with Child. In the past, Paternal Grandparents
       have been available for financial support for the parties[….]

       Factor (6) The child's sibling relationships.

       Child has no siblings. Father resides with his fiancée who is
       the mother of two minor girls. Child has a good relationship
       with each of them.

       Factor (7) The well-reasoned preference of the child,
       based on the child's maturity and judgment.

       [Not applicable since Child is three-years-old]

       Factor (8) The attempts of a parent to turn the child
       against the other parent, except in cases of domestic
       violence where reasonable safety measures are
       necessary to protect the child from harm.

       No credible evidence was presented of either parent
       attempting to turn Child against the other parent.

       Factor (9) Which party is more likely to maintain a
       loving, stable, consistent and nurturing relationship

                                   - 10 -
J-A21010-21


       with the child adequate for the child's emotional
       needs.

       Each party is equally likely to maintain a loving, stable,
       consistent and nurturing relationship with Child adequate
       for his emotional needs. Mother testified she loves Child,
       that she thinks Father loves Child, and that Child loves her
       and Father.

       Factor (10) Which party is more likely to attend to the
       daily physical, emotional, developmental, educational
       and special needs of the child.

       Each party is equally likely to attend to the daily physical,
       emotional, developmental, educational and special needs of
       Child when he is in the custody of that party.

       Factor (11) The proximity of the residences of the
       parties.

       Mother and Child currently reside with Mother’s parents in
       their Center City Philadelphia home.      Father lives in
       Villanova. Their residences are approximately a 30 to 45
       minute drive apart.

       Factor (12) Each party's availability to care for the
       child or ability to make appropriate child-care
       arrangements.

       Each party is available to care for child or has the ability to
       make appropriate child-care arrangements. Mother is not
       currently working outside the home she shares with her
       parents. Father is employed as a high school teacher.

       Factor (13) The level of conflict between the parties
       and the willingness and ability of the parties to
       cooperate with one another. A party's effort to protect
       a child from abuse by another party is not evidence of
       unwillingness or inability to cooperate with that
       party.

       There is currently a high level of conflict between the
       parties.  Neither party displays much willingness to
       cooperate with the other. Their willingness to cooperate is
       hampered by mutual distrust and animosity. Mother has
       employed social media on the internet to label Father as an
       abuser. In her testimony, Mother stated that she hates

                                   - 11 -
J-A21010-21


       Father, and she characterized him as a pathological liar and
       a bad influence on Child.

       At times, Mother has not made Child available for telephone
       calls per the current court order. At times, Father is verbally
       hostile towards Mother at custody exchanges. On the
       occasion of Yom Kippur 2020, Mother delayed Father’s
       custodial time by more than one hour because Child was
       taking his afternoon nap. Father called [the] police in
       response. These instances of failure to cooperate serve to
       perpetuate the cycle in which the parties display mutual
       disregard for each other.

       The court expects that the conflict between the parties will
       diminish with the institution of this final order. As they and
       Child become accustomed to the schedule established
       herein and as they engage in co-parenting counseling, the
       framework for enhanced cooperation is established and the
       opportunity for development of a productive co-parenting
       relationship is facilitated. Each party’s adherence to the
       terms of the order may serve to lessen the mistrust and
       tension that currently exists between them.

       Factor (14) The history of drug or alcohol abuse of a
       party or member of a party's household.

       There is no evidence of drug abuse by either party or
       member of a party’s household. Mother has a history of
       alcohol abuse and received in-patient treatment[…]. Mother
       testified that she has not consumed any alcohol since[…].
       Mother currently takes [prescription drugs for her mental
       health]. Father currently is prescribed [drugs for his mental
       health].

       Factor (15) The mental and physical condition of a
       party or member of a party's household.

       Each party is currently in treatment with a mental health
       professional […]. [Father’s psychiatrist] testified that Father
       has made significant improvement…[and] that Father does
       not have symptoms that would warrant limiting his contact
       with Child.

       Mother testified that she is a recovering alcoholic and that
       [she meets with a social worker] every two weeks. …



                                   - 12 -
J-A21010-21


        Mother’s level of functioning indicates to [the social worker]
        that Mother is stable and sober.

        Maternal Grandmother has been in long-term therapy for
        treatment for anxiety.

        Factor (16) Any other relevant factor.

        The existence of the pandemic, coronavirus causing Covid-
        19, has required the parties to take extraordinary measures
        to protect the health of Child. The court determines that
        each of the parties is capable of following all safety
        guidelines mandated by federal, state, and local authorities
        and that each understands the dangers posed by failure to
        maintain social distancing, wearing masks, and quarantining
        when necessary.

        Evidence established that during the early fall of 2020,
        Father did not follow all safety precautions while having
        custody of Child.

        Evidence established that in December 2020, Father
        exercised custodial time with Child on the day after Father
        was tested for Covid-19. Father testified positive, and both
        Child and Mother subsequently tested positive. The court
        cannot determine a causative relationship between Father’s
        having Covid-19 and Child and Mother subsequently testing
        positive. The court does determine that Father exercised
        poor judgment in exercising custodial time when he had
        reason to believe that there was a possibility that he had
        Covid-19.

See Findings of Fact, dated 3/12/21, at 5-9 (formatting adjusted).

     Importantly, the court did not find that any factor explicitly favored

Mother, nor did the court explain why, based on the above criteria, the

primary/partial arrangement was in the Child’s best interests during the non-

summer months.      On the surface, it seems the evidentiary scale actually

tipped in favor of Father.    As Father readily points out, the trial court

determined Section 5328(a)(1) favors him. Everything else appeared neutral.


                                    - 13 -
J-A21010-21



While the court cited facts adverse to Father’s position, the court also

determined such facts were not so unfavorable to find that a given custody

factor favored Mother (see, e.g., Factor 2 and Factor 16).

       Of course, the Section 5328(a) analysis is not a scorecard. A party does

not prevail simply because the trial court determines a majority of factors

favors them. We suppose any single factor could theoretically be dispositive

given the circumstances, so long as the record supports such a determination.

See M.J.M. v. M.L.G., 63 A.3d at 339. (“It is within the trial court’s purview

as the finder of fact to determine which factors are the most salient and critical

in each particular case.”) (citation omitted). The weight that a trial court

attaches to the factors is critical.3 Often, a trial court’s weighting of the factors

is self-evident in its delineation of reasons. Here, it was not. And without

sufficient explanation concerning the weight of the evidence, we cannot

conclude the court’s custody award is supported by the record.

       In light of our disposition, we need not address Father’s remaining

issues. We presume the trial court, having presided over five days of hearings,

is confident that its award is still in the Child’s best interests. If so, the trial

court shall issue supplemental findings to justify its original custody scheme.

Alternatively, the court may reconsider its award and fashion a new order. In

____________________________________________


3 Father argues that a trial court may only give weighted consideration to
those custody factors that impact the child’s safety. See Father’s Brief at 24.
This is a misconstruction of the Child Custody Act. While Section 5328(a)
obligates a court to give “weighted consideration” to these factors, we have
never held that a court may only give such weight to the safety factors.

                                          - 14 -
J-A21010-21



either event, no new hearing is necessary. Either party may appeal thereafter.

In the meantime, however, we must vacate the order. As it stands now, the

court’s findings do not support its current custody award.

      Order vacated.      Case remanded with instructions.        Jurisdiction

relinquished.

      Judge Nichols concurs in the result.

      President Judge Emeritus Stevens concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/27/2021




                                    - 15 -